Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 29 October 1792
From: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de
To: Jefferson, Thomas



Sir
Philadelphia Oct. 29. 1792.

Tho’ the short time which has past since we had the honor of informing his Majesty of the contents of your letter of the 11th. of July of the present year, does not admit us to have received any  acknolegement whereby we might convince you again of the just conduct of our court, and the good disposition which subsists to preserve friendship and the best correspondances with the U.S. nevertheless as we have recieved advices from the Governor of Louisiana, which on one part confirm the suspicions which we insinuated to you in our answer to the said letter, ‘that doubtless the Commissioners of the U.S. insisted on fixing the limits where it is known clearly to be prejudicial to Spain, and opposed to the interests of the Creek Indians,’ and on the other part manifest the efforts which the said Governor has used to restrain the Indians from committing hostilities against the U.S. as they had determined, we have now the satisfaction to inclose to you an extract of the advices of the said Governor, concerning this object, as a new confirmation of the assurances of the good disposition and friendship which we have several times had the honor to give to the U.S.
We omit commenting on the insinuations from the Governor of Louisiana, because we are persuaded that your own good understanding will easily penetrate to the bottom of them, and that they will have much weight in your reflection.
We are induced equally to make the present communication by the consideration that we observe from the public papers, and some conversations, that the opinion prevails that Spain encourages the Creeks, at this moment, to commit hostilities against the U.S. and that those who explain themselves in this sense do not take time to examine into the true causes, and from whence they derive their root; nor do they appear to distinguish between the acts of individuals and those of nations. Moreover it appears to be our duty to guard our government from all charge and censure for the want of an amicable pre-admonition, whatever disagreeable consequences may probably result, if the U.S. do not desist from fixing the limits where they propose, or suspend all demarcation until the point is determined between our court and the U.S. by means of the negociation on foot; using at the same time the most efficacious means to prevent the exasperation of the minds of the Indians with threats and all usurpation of their lands.
You will be pleased to inform the President of the U.S of what we have here expressed, and we flatter ourselves that the measures which the government of the U.S. take will be such as may contribute to preserve the good harmony and friendship which has so happily subsisted hitherto, and which otherwise would be much endangered. We have the honor to subscribe ourselves with the most sincere esteem & greatest respect Sir &c.

